                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                    January 17, 2020
VIA ECF
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Cruz v. 70-30 Austin Street Bakery Inc., et al.
                       Case No. 18 CV 7408 (PAE) (HBP)

Dear Judge Cave:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by thirty (30) days.
The reason for this request is to allow the parties to finalize the terms of the proposed settlement.

         This is the parties’ first request for the relief requested herein. Currently, the deadline to
file the fairness is January 20, 2020.

       We thank Your Honor for considering this matter.


Respectfully submitted,                               The requested extension of time is GRANTED.
                                                      The parties shall filed their settlement fairness
/s/ C.K. Lee                                          papers by February 19, 2020.
C.K. Lee, Esq.
                                                      The Clerk of Court is respectfully directed to
cc:    all parties via ECF                            close the Letter-Motion at ECF No. 81.

                                                      SO ORDERED                      1/21/2020
